 





EXHIBIT 10.bp

EMPLOYMENT AGREEMENT

     SBS Technologies, Inc. (“Company”) and David H. Greig (“Employee”) agree,
effective April 26, 2002:



  1.   Employment. Company employs Employee for the period beginning on the date
of this Employment Agreement as set forth below, and ending three years from its
date or upon discharge or resignation of Employee in accordance with the terms
of this Agreement (the “Employment Period”). During the Employment Period,
Employee will serve in the position of President and Chief Operating Officer of
Company, or other management position as determined by the Company. Employee
will devote sufficient time and energies to the business of Company to
accomplish the duties assigned, will perform to the best of Employee’s ability
all duties assigned to Employee by Company and will devote Employee’s best
efforts to advance the interests of Company. Employee will have the power and
authority determined by Company.     2.   Compensation. For all services
performed by Employee for Company during the Employment Period, Company will pay
Employee the salary and benefits set forth on Appendix “A”. Employee will be
entitled to participate in employee benefit programs established by Company and
applicable to all full-time employees. Employee will be entitled to vacation,
national holidays and paid sick leave in accordance with Company policy and
Appendix A. During vacation, national holidays, and paid sick leave, Employee
will receive Employee’s usual compensation.     3.   Reimbursement of Expenses.
Company recognizes that Employee, in performing Employee’s duties hereunder, may
be required to spend sums of money in connection with those duties for the
benefit of Company. Employee may present to Company an itemized voucher listing
expenses paid by Employee in the performance of Employee’s duties on behalf of
Company, and on presentation of the itemized voucher, Company will reimburse
Employee for all reasonable expenses itemized, including but not limited to,
travel, meals, lodging, entertainment, and promotion with respect to all
activities approved in advance by Company. Employee may receive advances from
Company for anticipated expenses. Employee agrees that the amount by which an
advance exceeds actual expenses (“Amount”) will be promptly refunded to Company
upon determination by Company that it is due, that the Amount may be deducted
from any payments of any nature (including without limitation salary) owed by
Company to employee, and that the Amount will constitute a debt from Employee to
Company, enforceable by Company in all respects as if

 
 

Employment Agreement
Page 1

 



--------------------------------------------------------------------------------



 





      Employee had executed a promissory note or other instrument acknowledging
the debt, bearing interest at a rate of 10% per year from the date repayment is
due, and payable in full on demand without set-off or deduction.     4.   Sick
Leave and Disability. Employee will be entitled to sick leave for the number of
days determined by Company (“Sick Leave”). Employee will be considered to be
disabled during any period in excess of Sick Leave during which Employee is
unable to work because of illness or incapacity (“Disability Period”).Employee
will be entitled to receive Employee’s full salary during Sick Leave and will be
deemed to be on leave, without pay, during the Disability Period. If Employee is
unable to work for a period in excess of 90 days, Employee, at the discretion of
the Board of Directors of company, will be considered to have resigned. In no
event will Employee be entitled to payment or other compensation for unused Sick
Leave or Disability Period, unless required by law or otherwise provided in a
policy or employment manual adopted by Company.     5.   Resignation and
Discharge. Employee may resign or be discharged pursuant to the terms of this
paragraph. If Employee (i) resigns, Employee must give 30 days’ notice to
Company; (ii) is discharged for cause (as later defined), Company may discharge
Employee immediately, without notice; or (iii) is discharged not for cause from
his responsibilities, Company must give 30 days’ notice to Employee. If Employee
is discharged not for cause, Employee will be paid severance pay equal to six
month’s base pay in effect at the time of termination payable in monthly
installments.         For purposes of this paragraph, “for cause” means that
during the Employment Period, Employee, unless otherwise provided by Company
policy or Company employment manual, (a) is reasonably believed by Company
(i) to have failed to comply with any law, regulation or policy, including
without limitation securities or employment or non-discrimination or similar
laws, regulations or policies, and that failure causes a significant financial,
regulatory, operational or public perception detriment to Company, (ii) to
abuse, as determined by the Company, alcohol or to use drugs, (other than as
prescribed by Employee’s physician), or (b) refuses to submit to testing for
alcohol or drugs, or (c) is reasonably believed by Company to have committed or
is charged with any felony or misdemeanor involving moral turpitude, or
(d) through willful neglect, gross negligence, or malfeasance causes a
significant financial, regulatory, operational or public perception detriment to
Company. A determination by the Board of Directors that Employee has

 
 

Employment Agreement
Page 2

 



--------------------------------------------------------------------------------



 





      failed to perform Employee’s responsibilities to the satisfaction of the
Board of Directors, without one or more of the other elements set out in this
paragraph, is not “for cause”.     6.   Competition and Confidential Information
Restrictions.



  A.   Competition Restrictions. Employee may not during the Employment Period,
and for a period of two years following the termination of the Employment
Period, anywhere in the United States, directly or indirectly, own, manage,
operate, invest in, control, be employed by, participate in, be a financial
sponsor of, or be connected in any manner with the ownership, management,
operation or control of any business that competes with a business conducted by
Company at any time during the Employment Period or which Employee knows, during
the Employment Period, that Company intends to conduct. Employee acknowledges
that this restriction is necessary for Company’s welfare and protection in light
of the responsibilities assigned to Employee and Employee’s status in Company,
that Employee is fully and adequately compensated for this restriction.     B.  
Confidential Information. Employee acknowledges and recognizes that Employee is,
or will be, employed by Company in a confidential relationship and may receive
and have access to the confidential business information, customer names,
contracts and other customer data, business methods, techniques and trade
secrets of Company (“Confidential Information”). Employee may develop ideas,
conceptions, inventions, processes, methods, products and improvements; and
Employee may receive disclosures of ideas, conceptions, inventions, processes,
methods, products and improvements made by other employees of Company (“Company
Inventions”). Employee may participate with Company in improving and developing
Confidential Information and Company Inventions. Confidential Information and
Company Inventions developed on behalf of Company are neither commonly known nor
readily accessible to others and are used by Company in its business to obtain a
competitive advantage over Company’s competitors who do not know or use the
Confidential Information or Company Inventions. Protection of the Confidential
Information and Company Inventions against unauthorized disclosure and use is of
critical importance to Company in maintaining its competitive position. Employee
agrees that Employee will not, at any time, during or after the Employment
Period, make any independent use of, or disclose to any other

 
 

Employment Agreement
Page 3

 



--------------------------------------------------------------------------------



 





      person or organization, except as authorized by Company in writing, any
Confidential Information or Company Inventions. Upon termination of the
Employment Period for any reason, Employee shall promptly deliver to Company all
drawings, manuals, letters, notes, notebooks, reports, customer lists, customer
data, mailing lists, and all other materials and records of any kinds, and all
copies thereof, that may be in the possession of, or under the control of,
Employee pertaining to Company’s business including any that contain any
Confidential Information or Company Invention.     C.   Business Relationships.
Employee acknowledges Company’s efforts to establish valuable business
relationships with its clients, customers and suppliers. Employee recognizes
that Company has invested resources in the training and the professional
development of Employee, and Employee further recognizes Employee’s
responsibility to the Company when Company entrusts Employee with Confidential
Information. In view of Company’s efforts, Employee agrees that unless Company
authorizes Employee to do so in writing, Employee will not, for a period of one
year after termination of employment with Company, solicit the purchase of
products or services directly competing with products and services of Company
from any person, corporation, business organization or enterprise which: (i) has
made any purchase of products or services from Company within the two years
immediately preceding termination of former Employee’s employment (“Customer”);
or (ii) has been contacted by Employee during the last 12 months of Employee’s
employment for the purpose of securing the purchase of products or services from
Company (“Prospective Customer”).     D.   Non-Solicitation of Employees.
Employee is aware that Company has a significant investment in its employees.
For a period of twelve months after termination for any reason of Employee’s
employment, neither Employee nor any person or entity by whom Employee may be
employed or of which Employee may be an officer, director, partner, trustee or
control person, will directly or indirectly employ or solicit to employ, or
otherwise retain or solicit to retain, any person employed by Company as of the
date of Employee’s termination of employment or during the twelve month period
thereafter, unless that person has been terminated by Company without cause (as
determined in good faith by Company) before the time of the solicitation,
employment or retention.

 
 

Employment Agreement
Page 4

 



--------------------------------------------------------------------------------



 





  E.   Remedies. Employee and Company recognize that irreparable injury may
result to Company in the event of breach or threatened breach of this paragraph
of this Agreement by Employee. If Employee commits a breach or threatens to
commit a breach of any of the provisions of this paragraph, Company shall have
the right and remedy, in addition to any others that may be available, at law or
in equity, to have the provisions of this paragraph specifically enforced by any
court having equity jurisdiction, together with an accounting therefor, Employee
having specifically acknowledged that any such breach or threatened breach will
cause irreparable injury to Company and that money damages will not provide an
adequate remedy to Company.



  7.   Invalidity. If any provision of this Employment Agreement is later
construed to be unenforceable or invalid, the remaining provisions shall not be
affected but shall continue in full effect. If any term of this Employment
Agreement is found to be unenforceable or invalid by any court having
jurisdiction, that court shall have the power to reduce or revise the term and
the paragraph(s) shall then be fully enforceable.     8.   Assignment. Employee
acknowledges that Employee’s services are unique and personal. Accordingly,
Employee may not assign Employee’s rights or delegate Employee’s duties or
obligations under this Agreement. The Employer’s rights and obligations shall
inure to the benefit of and shall be binding upon Employer’s successor and
assigns.     9.   Personnel Policies. Company’s written personnel policies apply
to all of Company’s employees, including Employee, and describe additional terms
and conditions of employment of Employee. Those terms and conditions, as Company
may revise from time to time, are incorporated by reference into this Employment
Agreement. Company reserves the right to revise the personnel policies from time
to time, as Company deems necessary. If any personnel policy provision conflicts
with a provision of this Employment Agreement, the terms of this Employment
Agreement shall govern.     10.   Alcohol and Drug Testing. Employee agrees to
comply with and submit to any Company program or policy for testing for alcohol
abuse or use of drugs and, in the absence of such a program or policy, to submit
to such testing as may be required by Company and administered in accordance
with applicable law and regulations.     11.   Binding Effect. This Employment
Agreement constitutes the entire understanding of the parties, may be modified
only in writing, is governed

 
 

Employment Agreement
Page 5

 



--------------------------------------------------------------------------------



 





      by laws of the state of New Mexico, and will bind and inure to the benefit
of Employee and Employee’s personal representative and Company and Company’s
successors and assigns.

 
 

Employment Agreement
Page 6

 



--------------------------------------------------------------------------------



 

        DATED: May 9, 2002.               COMPANY:         SBS Technologies,
Inc.       By: /s/ Christopher J. Amenson     Its: CEO         EMPLOYEE:        
/s/ David H. Greig       David H. Greig

 
 

Employment Agreement
Page 7

 



--------------------------------------------------------------------------------



 



Appendix A
to
Employment Agreement

David H. Greig
Employee

Position: President and Chief Operating Officer of Company, reporting directly
to the Chief Executive.

Compensation: $275,000 base annual salary.

      Benefits:     Standard Employee     Benefits:   Medical insurance    
Dental insurance     Life Insurance     Long and short-term disability insurance
    Ten holidays per year     Sick leave   Optional Benefits:   401(k) Plan    
Flexible Spending Account Program     Supplemental Life Insurance

All Standard and Optional Benefits will be as provided by Company to employees
generally, and are subject to modification from time to time by Company.

      Additional Benefits:   Four weeks paid vacation per year     Immediate,
full vesting under any employee plans
in effect at signing that require vesting

Stock Option Grant: Nonqualified stock options for 100,000 shares of common
stock, with exercise, termination and other terms as provided in an Option
Agreement (“Option Agreement”) and the 1993 Director and Stock Option Plan under
which it is issued, including the following:

     The Options will vest in four installments, vesting as follows:

         
25,000
  April 25, 2003
25,000
  April 25, 2004
25,000
  April 25, 2005
25,000
  April 25, 2006

 
 

Employment Agreement
Page 8

 



--------------------------------------------------------------------------------



 



All options granted as of this date which have not yet vested will vest
immediately prior to a change of control of the company. The Options will
terminate ten years from the date of grant, and the exercise price for the
options will be the Nasdaq closing price on April 25, 2002.

Moving Expenses: The Company will pay moving expenses in accordance with its
current moving policy for Employee’s to move from Employee’s current residence
in Minnesota to Albuquerque, New Mexico, and Employee agrees to complete this
move as expeditiously as possible

 
 

Employment Agreement
Page 9

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT

     SBS Technologies, Inc. (“Company”) and Clarence W. Peckham (“Employee”)
agree, effective April 26, 2002:



  1.   Employment. Company employs Employee for the period beginning on the date
of this Employment Agreement as set forth below, and ending three years from its
date or upon discharge or resignation of Employee in accordance with the terms
of this Agreement (the “Employment Period”). During the Employment Period,
Employee will serve in the position of Executive Vice President and Member of
Executive Committee of the Company, or other management position as determined
by the Company. Employee will devote sufficient time and energies to the
business of Company to accomplish the duties assigned, will perform to the best
of Employee’s ability all duties assigned to Employee by Company and will devote
Employee’s best efforts to advance the interests of Company. Employee will have
the power and authority determined by Company.     2.   Compensation. For all
services performed by Employee for Company during the Employment Period, Company
will pay Employee the salary and benefits set forth on Appendix “A”. Employee
will be entitled to participate in employee benefit programs established by
Company and applicable to all full-time employees. Employee will be entitled to
vacation, national holidays and paid sick leave in accordance with Company
policy and Appendix A. During vacation, national holidays, and paid sick leave,
Employee will receive Employee’s usual compensation.     3.   Reimbursement of
Expenses. Company recognizes that Employee, in performing Employee’s duties
hereunder, may be required to spend sums of money in connection with those
duties for the benefit of Company. Employee may present to Company an itemized
voucher listing expenses paid by Employee in the performance of Employee’s
duties on behalf of Company, and on presentation of the itemized voucher,
Company will reimburse Employee for all reasonable expenses itemized, including
but not limited to, travel, meals, lodging, entertainment, and promotion with
respect to all activities approved in advance by Company. Employee may receive
advances from Company for anticipated expenses. Employee agrees that the amount
by which an advance exceeds actual expenses (“Amount”) will be promptly refunded
to Company upon determination by Company that it is due, that the Amount may be
deducted from any payments of any nature (including without limitation salary)
owed by Company to employee, and that the Amount will constitute a debt from
Employee to Company, enforceable by Company in all respects as if

 
 

Employment Agreement
Page 1

 



--------------------------------------------------------------------------------



 





      Employee had executed a promissory note or other instrument acknowledging
the debt, bearing interest at a rate of 10% per year from the date repayment is
due, and payable in full on demand without set-off or deduction.     4.   Sick
Leave and Disability. Employee will be entitled to sick leave for the number of
days determined by Company (“Sick Leave”). Employee will be considered to be
disabled during any period in excess of Sick Leave during which Employee is
unable to work because of illness or incapacity (“Disability Period”).Employee
will be entitled to receive Employee’s full salary during Sick Leave and will be
deemed to be on leave, without pay, during the Disability Period. If Employee is
unable to work for a period in excess of 90 days, Employee, at the discretion of
the Board of Directors of company, will be considered to have resigned. In no
event will Employee be entitled to payment or other compensation for unused Sick
Leave or Disability Period, unless required by law or otherwise provided in a
policy or employment manual adopted by Company.     5.   Resignation and
Discharge. Employee may resign or be discharged pursuant to the terms of this
paragraph. If Employee (i) resigns, Employee must give 30 days’ notice to
Company; (ii) is discharged for cause (as later defined), Company may discharge
Employee immediately, without notice; or (iii) is discharged not for cause from
his responsibilities, Company must give 30 days’ notice to Employee. If Employee
is discharged not for cause, Employee will be paid severance pay equal to six
month’s base pay in effect at the time of termination payable in monthly
installments.         For purposes of this paragraph, “for cause” means that
during the Employment Period, Employee, unless otherwise provided by Company
policy or Company employment manual, (a) is reasonably believed by Company
(i) to have failed to comply with any law, regulation or policy, including
without limitation securities or employment or non-discrimination or similar
laws, regulations or policies, and that failure causes a significant financial,
regulatory, operational or public perception detriment to Company, (ii) to
abuse, as determined by the Company, alcohol or to use drugs, (other than as
prescribed by Employee’s physician), or (b) refuses to submit to testing for
alcohol or drugs, or (c) is reasonably believed by Company to have committed or
is charged with any felony or misdemeanor involving moral turpitude, or
(d) through willful neglect, gross negligence, or malfeasance causes a
significant financial, regulatory, operational or public perception detriment to
Company. A determination by the Board of Directors that Employee has

 
 

Employment Agreement
Page 2

 



--------------------------------------------------------------------------------



 





      failed to perform Employee’s responsibilities to the satisfaction of the
Board of Directors, without one or more of the other elements set out in this
paragraph, is not “for cause”.     6.   Competition and Confidential Information
Restrictions.



  A.   Competition Restrictions. Employee may not during the Employment Period,
and for a period of two years following the termination of the Employment
Period, anywhere in the United States, directly or indirectly, own, manage,
operate, invest in, control, be employed by, participate in, be a financial
sponsor of, or be connected in any manner with the ownership, management,
operation or control of any business that competes with a business conducted by
Company at any time during the Employment Period or which Employee knows, during
the Employment Period, that Company intends to conduct. Employee acknowledges
that this restriction is necessary for Company’s welfare and protection in light
of the responsibilities assigned to Employee and Employee’s status in Company,
that Employee is fully and adequately compensated for this restriction.     B.  
Confidential Information. Employee acknowledges and recognizes that Employee is,
or will be, employed by Company in a confidential relationship and may receive
and have access to the confidential business information, customer names,
contracts and other customer data, business methods, techniques and trade
secrets of Company (“Confidential Information”). Employee may develop ideas,
conceptions, inventions, processes, methods, products and improvements; and
Employee may receive disclosures of ideas, conceptions, inventions, processes,
methods, products and improvements made by other employees of Company (“Company
Inventions”). Employee may participate with Company in improving and developing
Confidential Information and Company Inventions. Confidential Information and
Company Inventions developed on behalf of Company are neither commonly known nor
readily accessible to others and are used by Company in its business to obtain a
competitive advantage over Company’s competitors who do not know or use the
Confidential Information or Company Inventions. Protection of the Confidential
Information and Company Inventions against unauthorized disclosure and use is of
critical importance to Company in maintaining its competitive position. Employee
agrees that Employee will not, at any time, during or after the Employment
Period, make any independent use of, or disclose to any other

 
 

Employment Agreement
Page 3

 



--------------------------------------------------------------------------------



 





      person or organization, except as authorized by Company in writing, any
Confidential Information or Company Inventions. Upon termination of the
Employment Period for any reason, Employee shall promptly deliver to Company all
drawings, manuals, letters, notes, notebooks, reports, customer lists, customer
data, mailing lists, and all other materials and records of any kinds, and all
copies thereof, that may be in the possession of, or under the control of,
Employee pertaining to Company’s business including any that contain any
Confidential Information or Company Invention.     C.   Business Relationships.
Employee acknowledges Company’s efforts to establish valuable business
relationships with its clients, customers and suppliers. Employee recognizes
that Company has invested resources in the training and the professional
development of Employee, and Employee further recognizes Employee’s
responsibility to the Company when Company entrusts Employee with Confidential
Information. In view of Company’s efforts, Employee agrees that unless Company
authorizes Employee to do so in writing, Employee will not, for a period of one
year after termination of employment with Company, solicit the purchase of
products or services directly competing with products and services of Company
from any person, corporation, business organization or enterprise which: (i) has
made any purchase of products or services from Company within the two years
immediately preceding termination of former Employee’s employment (“Customer”);
or (ii) has been contacted by Employee during the last 12 months of Employee’s
employment for the purpose of securing the purchase of products or services from
Company (“Prospective Customer”).     D.   Non-Solicitation of Employees.
Employee is aware that Company has a significant investment in its employees.
For a period of twelve months after termination for any reason of Employee’s
employment, neither Employee nor any person or entity by whom Employee may be
employed or of which Employee may be an officer, director, partner, trustee or
control person, will directly or indirectly employ or solicit to employ, or
otherwise retain or solicit to retain, any person employed by Company as of the
date of Employee’s termination of employment or during the twelve month period
thereafter, unless that person has been terminated by Company without cause (as
determined in good faith by Company) before the time of the solicitation,
employment or retention.

 
 

Employment Agreement
Page 4

 



--------------------------------------------------------------------------------



 





  E.   Remedies. Employee and Company recognize that irreparable injury may
result to Company in the event of breach or threatened breach of this paragraph
of this Agreement by Employee. If Employee commits a breach or threatens to
commit a breach of any of the provisions of this paragraph, Company shall have
the right and remedy, in addition to any others that may be available, at law or
in equity, to have the provisions of this paragraph specifically enforced by any
court having equity jurisdiction, together with an accounting therefor, Employee
having specifically acknowledged that any such breach or threatened breach will
cause irreparable injury to Company and that money damages will not provide an
adequate remedy to Company.



  7.   Invalidity. If any provision of this Employment Agreement is later
construed to be unenforceable or invalid, the remaining provisions shall not be
affected but shall continue in full effect. If any term of this Employment
Agreement is found to be unenforceable or invalid by any court having
jurisdiction, that court shall have the power to reduce or revise the term and
the paragraph(s) shall then be fully enforceable.     8.   Assignment. Employee
acknowledges that Employee’s services are unique and personal. Accordingly,
Employee may not assign Employee’s rights or delegate Employee’s duties or
obligations under this Agreement. The Employer’s rights and obligations shall
inure to the benefit of and shall be binding upon Employer’s successor and
assigns.     9.   Personnel Policies. Company’s written personnel policies apply
to all of Company’s employees, including Employee, and describe additional terms
and conditions of employment of Employee. Those terms and conditions, as Company
may revise from time to time, are incorporated by reference into this Employment
Agreement. Company reserves the right to revise the personnel policies from time
to time, as Company deems necessary. If any personnel policy provision conflicts
with a provision of this Employment Agreement, the terms of this Employment
Agreement shall govern.     10.   Alcohol and Drug Testing. Employee agrees to
comply with and submit to any Company program or policy for testing for alcohol
abuse or use of drugs and, in the absence of such a program or policy, to submit
to such testing as may be required by Company and administered in accordance
with applicable law and regulations.     11.   Binding Effect. This Employment
Agreement constitutes the entire understanding of the parties, may be modified
only in writing, is governed

 
 

Employment Agreement
Page 5

 



--------------------------------------------------------------------------------



 





      by laws of the state of New Mexico, and will bind and inure to the benefit
of Employee and Employee’s personal representative and Company and Company’s
successors and assigns.

 
 

Employment Agreement
Page 6

 



--------------------------------------------------------------------------------



 

        DATED: May 9, 2002.               COMPANY:         SBS Technologies,
Inc.       By: /s/ Christopher J. Amenson     Its: CEO         EMPLOYEE:        
/s/ Clarence W. Peckham       Clarence W. Peckham

 
 

Employment Agreement
Page 7

 



--------------------------------------------------------------------------------



 



Appendix A
to
Employment Agreement

Clarence W. Peckham
Employee

Position: Executive Vice President, President of the Commercial and Government
Group and Member of the Executive Committee of the Company, reporting directly
to the President and Chief Operating Officer.

Compensation: $250,000 base annual salary.

      Benefits:     Standard Employee     Benefits:   Medical insurance    
Dental insurance     Life Insurance     Long and short-term disability insurance
    Ten holidays per year     Sick leave       Optional Benefits:   401(k) Plan
    Flexible Spending Account Program     Supplemental Life Insurance

All Standard and Optional Benefits will be as provided by Company to employees
generally, and are subject to modification from time to time by Company.

      Additional Benefits:   Four weeks paid vacation per year     Immediate,
full vesting under any employee plans
in effect at signing that require vesting

Stock Option Grant: Nonqualified stock options for 50,000 shares of common
stock, with exercise, termination and other terms as provided in an Option
Agreement (“Option Agreement”) and the 1993 Director and Stock Option Plan under
which it is issued, including the following:

     The Options will vest in four installments, vesting as follows:

         
12,500
  April 25, 2003
12,500
  April 25, 2004
12,500
  April 25, 2005
12,500
  April 25, 2006

 
 

Employment Agreement
Page 8

 



--------------------------------------------------------------------------------



 



All options granted as of this date which have not yet vested will vest
immediately prior to a change of control of the company. The Options will
terminate ten years from the date of grant, and the exercise price for the
options will be the Nasdaq closing price on April 25, 2002.

Moving Expenses: The Company will pay moving expenses in accordance with its
current moving policy for Employee’s to move from Employee’s current residence
in North Carolina to Albuquerque, New Mexico, and Employee agrees to complete
this move as expeditiously as possible

 
 

Employment Agreement
Page 9

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT

     SBS Technologies, Inc. (“Company”) and James E. Dixon (“Employee”) agree,
effective April 26, 2002:



  1.   Employment. Company employs Employee for the period beginning on the date
of this Employment Agreement as set forth below, and ending three years from its
date or upon discharge or resignation of Employee in accordance with the terms
of this Agreement (the “Employment Period”). During the Employment Period,
Employee will serve in the position of Executive Vice President, Chief Financial
Officer, and Member of Executive Committee of the Company, or other management
position as determined by the Company. Employee will devote sufficient time and
energies to the business of Company to accomplish the duties assigned, will
perform to the best of Employee’s ability all duties assigned to Employee by
Company and will devote Employee’s best efforts to advance the interests of
Company. Employee will have the power and authority determined by Company.    
2.   Compensation. For all services performed by Employee for Company during the
Employment Period, Company will pay Employee the salary and benefits set forth
on Appendix “A”. Employee will be entitled to participate in employee benefit
programs established by Company and applicable to all full-time employees.
Employee will be entitled to vacation, national holidays and paid sick leave in
accordance with Company policy and Appendix A. During vacation, national
holidays, and paid sick leave, Employee will receive Employee’s usual
compensation.     3.   Reimbursement of Expenses. Company recognizes that
Employee, in performing Employee’s duties hereunder, may be required to spend
sums of money in connection with those duties for the benefit of Company.
Employee may present to Company an itemized voucher listing expenses paid by
Employee in the performance of Employee’s duties on behalf of Company, and on
presentation of the itemized voucher, Company will reimburse Employee for all
reasonable expenses itemized, including but not limited to, travel, meals,
lodging, entertainment, and promotion with respect to all activities approved in
advance by Company. Employee may receive advances from Company for anticipated
expenses. Employee agrees that the amount by which an advance exceeds actual
expenses (“Amount”) will be promptly refunded to Company upon determination by
Company that it is due, that the Amount may be deducted from any payments of any
nature (including without limitation salary) owed by Company to employee, and
that the Amount will constitute a debt from

 
 

Employment Agreement
Page 1

 



--------------------------------------------------------------------------------



 





      Employee to Company, enforceable by Company in all respects as if Employee
had executed a promissory note or other instrument acknowledging the debt,
bearing interest at a rate of 10% per year from the date repayment is due, and
payable in full on demand without set-off or deduction.     4.   Sick Leave and
Disability. Employee will be entitled to sick leave for the number of days
determined by Company (“Sick Leave”). Employee will be considered to be disabled
during any period in excess of Sick Leave during which Employee is unable to
work because of illness or incapacity (“Disability Period”).Employee will be
entitled to receive Employee’s full salary during Sick Leave and will be deemed
to be on leave, without pay, during the Disability Period. If Employee is unable
to work for a period in excess of 90 days, Employee, at the discretion of the
Board of Directors of company, will be considered to have resigned. In no event
will Employee be entitled to payment or other compensation for unused Sick Leave
or Disability Period, unless required by law or otherwise provided in a policy
or employment manual adopted by Company.     5.   Resignation and Discharge.
Employee may resign or be discharged pursuant to the terms of this paragraph. If
Employee (i) resigns, Employee must give 30 days’ notice to Company; (ii) is
discharged for cause (as later defined), Company may discharge Employee
immediately, without notice; or (iii) is discharged not for cause from his
responsibilities, Company must give 30 days’ notice to Employee. If Employee is
discharged not for cause, Employee will be paid severance pay equal to six
month’s base pay in effect at the time of termination payable in monthly
installments.         For purposes of this paragraph, “for cause” means that
during the Employment Period, Employee, unless otherwise provided by Company
policy or Company employment manual, (a) is reasonably believed by Company
(i) to have failed to comply with any law, regulation or policy, including
without limitation securities or employment or non-discrimination or similar
laws, regulations or policies, and that failure causes a significant financial,
regulatory, operational or public perception detriment to Company, (ii) to
abuse, as determined by the Company, alcohol or to use drugs, (other than as
prescribed by Employee’s physician), or (b) refuses to submit to testing for
alcohol or drugs, or (c) is reasonably believed by Company to have committed or
is charged with any felony or misdemeanor involving moral turpitude, or
(d) through willful neglect, gross negligence, or malfeasance causes a
significant financial, regulatory, operational or public perception detriment to

 
 

Employment Agreement
Page 2

 



--------------------------------------------------------------------------------



 





      Company. A determination by the Board of Directors that Employee has
failed to perform Employee’s responsibilities to the satisfaction of the Board
of Directors, without one or more of the other elements set out in this
paragraph, is not “for cause”.     6.   Competition and Confidential Information
Restrictions.



  A.   Competition Restrictions. Employee may not during the Employment Period,
and for a period of two years following the termination of the Employment
Period, anywhere in the United States, directly or indirectly, own, manage,
operate, invest in, control, be employed by, participate in, be a financial
sponsor of, or be connected in any manner with the ownership, management,
operation or control of any business that competes with a business conducted by
Company at any time during the Employment Period or which Employee knows, during
the Employment Period, that Company intends to conduct. Employee acknowledges
that this restriction is necessary for Company’s welfare and protection in light
of the responsibilities assigned to Employee and Employee’s status in Company,
that Employee is fully and adequately compensated for this restriction.     B.  
Confidential Information. Employee acknowledges and recognizes that Employee is,
or will be, employed by Company in a confidential relationship and may receive
and have access to the confidential business information, customer names,
contracts and other customer data, business methods, techniques and trade
secrets of Company (“Confidential Information”). Employee may develop ideas,
conceptions, inventions, processes, methods, products and improvements; and
Employee may receive disclosures of ideas, conceptions, inventions, processes,
methods, products and improvements made by other employees of Company (“Company
Inventions”). Employee may participate with Company in improving and developing
Confidential Information and Company Inventions. Confidential Information and
Company Inventions developed on behalf of Company are neither commonly known nor
readily accessible to others and are used by Company in its business to obtain a
competitive advantage over Company’s competitors who do not know or use the
Confidential Information or Company Inventions. Protection of the Confidential
Information and Company Inventions against unauthorized disclosure and use is of
critical importance to Company in maintaining its competitive position. Employee
agrees that Employee will not, at any time, during or after the Employment

 
 

Employment Agreement
Page 3

 



--------------------------------------------------------------------------------



 





      Period, make any independent use of, or disclose to any other person or
organization, except as authorized by Company in writing, any Confidential
Information or Company Inventions. Upon termination of the Employment Period for
any reason, Employee shall promptly deliver to Company all drawings, manuals,
letters, notes, notebooks, reports, customer lists, customer data, mailing
lists, and all other materials and records of any kinds, and all copies thereof,
that may be in the possession of, or under the control of, Employee pertaining
to Company’s business including any that contain any Confidential Information or
Company Invention.     C.   Business Relationships. Employee acknowledges
Company’s efforts to establish valuable business relationships with its clients,
customers and suppliers. Employee recognizes that Company has invested resources
in the training and the professional development of Employee, and Employee
further recognizes Employee’s responsibility to the Company when Company
entrusts Employee with Confidential Information. In view of Company’s efforts,
Employee agrees that unless Company authorizes Employee to do so in writing,
Employee will not, for a period of one year after termination of employment with
Company, solicit the purchase of products or services directly competing with
products and services of Company from any person, corporation, business
organization or enterprise which: (i) has made any purchase of products or
services from Company within the two years immediately preceding termination of
former Employee’s employment (“Customer”); or (ii) has been contacted by
Employee during the last 12 months of Employee’s employment for the purpose of
securing the purchase of products or services from Company (“Prospective
Customer”).     D.   Non-Solicitation of Employees. Employee is aware that
Company has a significant investment in its employees. For a period of twelve
months after termination for any reason of Employee’s employment, neither
Employee nor any person or entity by whom Employee may be employed or of which
Employee may be an officer, director, partner, trustee or control person, will
directly or indirectly employ or solicit to employ, or otherwise retain or
solicit to retain, any person employed by Company as of the date of Employee’s
termination of employment or during the twelve month period thereafter, unless
that person has been terminated by Company without cause (as determined in good
faith by Company) before the time of the solicitation, employment or retention.

 
 

Employment Agreement
Page 4

 



--------------------------------------------------------------------------------



 





  E.   Remedies. Employee and Company recognize that irreparable injury may
result to Company in the event of breach or threatened breach of this paragraph
of this Agreement by Employee. If Employee commits a breach or threatens to
commit a breach of any of the provisions of this paragraph, Company shall have
the right and remedy, in addition to any others that may be available, at law or
in equity, to have the provisions of this paragraph specifically enforced by any
court having equity jurisdiction, together with an accounting therefor, Employee
having specifically acknowledged that any such breach or threatened breach will
cause irreparable injury to Company and that money damages will not provide an
adequate remedy to Company.



  7.   Invalidity. If any provision of this Employment Agreement is later
construed to be unenforceable or invalid, the remaining provisions shall not be
affected but shall continue in full effect. If any term of this Employment
Agreement is found to be unenforceable or invalid by any court having
jurisdiction, that court shall have the power to reduce or revise the term and
the paragraph(s) shall then be fully enforceable.     8.   Assignment. Employee
acknowledges that Employee’s services are unique and personal. Accordingly,
Employee may not assign Employee’s rights or delegate Employee’s duties or
obligations under this Agreement. The Employer’s rights and obligations shall
inure to the benefit of and shall be binding upon Employer’s successor and
assigns.     9.   Personnel Policies. Company’s written personnel policies apply
to all of Company’s employees, including Employee, and describe additional terms
and conditions of employment of Employee. Those terms and conditions, as Company
may revise from time to time, are incorporated by reference into this Employment
Agreement. Company reserves the right to revise the personnel policies from time
to time, as Company deems necessary. If any personnel policy provision conflicts
with a provision of this Employment Agreement, the terms of this Employment
Agreement shall govern.     10.   Alcohol and Drug Testing. Employee agrees to
comply with and submit to any Company program or policy for testing for alcohol
abuse or use of drugs and, in the absence of such a program or policy, to submit
to such testing as may be required by Company and administered in accordance
with applicable law and regulations.

 
 

Employment Agreement
Page 5

 



--------------------------------------------------------------------------------



 





  11.   Binding Effect. This Employment Agreement constitutes the entire
understanding of the parties, may be modified only in writing, is governed by
laws of the state of New Mexico, and will bind and inure to the benefit of
Employee and Employee’s personal representative and Company and Company’s
successors and assigns.

 
 

Employment Agreement
Page 6

 



--------------------------------------------------------------------------------



 

        DATED: May 9, 2002.               COMPANY:         SBS Technologies,
Inc.       By: /s/ Christopher J. Amenson     Its: CEO         EMPLOYEE:        
/s/ James E. Dixon       James E. Dixon

 
 

Employment Agreement
Page 7

 



--------------------------------------------------------------------------------



 



Appendix A
to
Employment Agreement

James E. Dixon
Employee

Position: Executive Vice President, Chief Financial Officer and Member of the
Executive Committee of the Company, reporting directly to the Chief Executive
Officer.

Compensation: $275,000 base annual salary.

      Benefits:     Standard Employee     Benefits:   Medical insurance    
Dental insurance     Life Insurance     Long and short-term disability insurance
    Ten holidays per year     Sick leave       Optional Benefits:   401(k) Plan
    Flexible Spending Account Program     Supplemental Life Insurance

All Standard and Optional Benefits will be as provided by Company to employees
generally, and are subject to modification from time to time by Company.

      Additional Benefits:   Four weeks paid vacation per year     Immediate,
full vesting under any employee plans
in effect at signing that require vesting

Stock Option Grant: Nonqualified stock options for 50,000 shares of common
stock, with exercise, termination and other terms as provided in an Option
Agreement (“Option Agreement”) and the 1993 Director and Stock Option Plan under
which it is issued, including the following:

     The Options will vest in four installments, vesting as follows:

         
12,500
  April 25, 2003
12,500
  April 25, 2004
12,500
  April 25, 2005
12,500
  April 25, 2006

 
 

Employment Agreement
Page 8

 



--------------------------------------------------------------------------------



 



All options granted as of this date which have not yet vested will vest
immediately prior to a change of control of the company. The Options will
terminate ten years from the date of grant, and the exercise price for the
options will be the Nasdaq closing price on April 25, 2002.

 
 

Employment Agreement
Page 9

 